760 N.W.2d 500 (2009)
NORWOOD TWP CITIZENS FOR HEALTH AND SAFETY, Plaintiff-Appellee,
v.
Wayne WYNKOOP, Micheline Wynkoop, d/b/a Norwood Limestone Quarry, LLC, Defendants-Appellants, and
Norwood TWP, Norwood TWP Supervisor, Norwood TWP Board of Trustees, Norwood TWP Zoning Board of Appeals and Norwood TWP Zoning Administrator, Defendants-Appellees.
Docket No. 137626. COA No. 284494.
Supreme Court of Michigan.
February 24, 2009.

Order
On order of the Court, the application for leave to appeal the August 13, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.